                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA
                                     RELEASE ORDER

TO: UNITED STATES MARSHAL

RE: UNITED STATES OF AMERICA VS. KENNETH CURRIN SCHUCHMAN

CASE NO: 3:18-cr-00095-SLG-DMS


Defendant KENNETH CURRIN SCHUCHMAN,

has this date met the bail conditions indicated below and is ordered discharged from custody.

 D Released to - - - - - - - - - - - - - - - -, the third party custodian(s).

 D Paid cash bail in the amount of $
                                    --------------------
 D Posted unsecured bond in the amount of -
                                          $
                                            ----------------

 D Posted bond secured by D property or         D Surety in the amount of     $ ------
                                                                              -
     with the Clerk of Court

 D Surrendered passport to the U.S. Probation and Pretrial Services Office

 IZI Other Release to United States Probation and Pretrial Services.




       DATED at Anchorage, Alaska, this 3rd day of September, 2019.




                                                                             . -. -     -   ~




                                                                       ·- -- .... - .




     Case 3:18-cr-00095-SLG-DMS Document 93 Filed 09/03/19 Page 1 of 1
